Faced with the proposition of determining whether 1929 Comp.St., § 132-120, gives to the lessee of our state lands an absolute preference right to a renewal as contemplated by the statute, and one enforceable by mandamus, we are met at the outset with the inescapable conclusion that section 132-120, if it contemplated an absolute preference right, runs counter to section 10 of the Enabling Act.
To my mind the Legislature never contemplated grazing and agricultural leases for more than five years. The Legislature intended to give the livestock industry of New Mexico security of tenure. Laws 1912, c. 82, contemplated an absolute preference right. For more than twenty years the administrative officials of the State Land Office and the lessees of our state lands believed the right of preference to be absolute. If a lessee had in good faith complied with the requirements of his lease he could secure a renewal. This was for the best interests of the state. The livestock industry was assured that a good-faith compliance with the terms of their lease would not leave them to the mercy of the Land Commissioner. They believed that their rights would be protected in the courts. They could improve with security. The grass and the soil would be properly husbanded. This is as it should be.
Here we are faced with the most important question before this court in many years. The livestock industry, the backbone of the economic structure of our state, is vitally interested in a determination of the question here decided. The method of the administration of our approximately twelve and one-half million acres of school and institutional lands *Page 33 
intrusted to us by a paternal federal government for the benefit of our children and our institutions await the decision in this case.
The opinion of the majority gives to the Commissioner of Public Lands a discretion he already has. State ex rel. Otto v. Field,31 N.M. 120, 241 P. 1027. The right to renew a lease is not absolute. Under the majority view the livestock industry is not secure. The instant case is an example. The opinion by Mr. Justice BICKLEY, if it became the law, would apparently save the statute from the interdiction of the Enabling Act, yet would compel the livestock industry, in order to secure an absolute preference right of renewal, to have the state land within their pastures advertised and put up at public auction. An expensive system! To my mind advertised agricultural and grazing leases were not originally contemplated. Advertising and public sale is an expense and a burden which the livestock industry could not endure. I know of no advertised grazing or agricultural lease. The State Land Office does not advise me to the contrary. Under the opinion of the majority the livestock industry had best turn to Congress about to convene for an amendment of section 10 of the Enabling Act, and to the people for confirmation. The oil industry did. Const. of N.M. art. 24. The livestock industry ought to. To my mind this is the only certain way of securing an absolute preference.
I concur in the result.